DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.

Response to Amendments/Arguments
The amendment made to claims 1 and 11, the cancelation of claims 2-3, 5 and 10, the withdrawal of claims 7-9 and 14-16, as well as the addition of claims 17-18, as filed on August 25, 2022, are acknowledged. 
Applicant’s arguments, see Remarks filed on August 25, 2022, with respect to amended claims have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office Action necessitated by the amendments made to the claims.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the method consisting of” should be “a method consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uozumi et al. (US8211800) in view of Marsh et al. (US20040115908) and Jensen (“National Technology Roadmap for Semiconductors”, in “Contamination-Free Manufacturing for Semiconductor and Other Products”, edited by R.P. Donovan, CRC Press, Boca Raton, year 2001, pages 7-21).
Regarding claim 1, Uozumi discloses a ruthenium-etching solution for carrying out an etching process on ruthenium (column 3, lines 14-20), the ruthenium-etching solution comprising: orthoperiodic acid (column 5, lines 28-29); and NH4OH as the sole pH adjuster (column 5, lines 31-34), wherein a pH is 6 or higher (claim 8), and the ruthenium etching solution comprises no slurry and no abrasive (H5IO6 and HN4OH mixture, column 5, lines 44).  The pH range disclosed by Uozumi encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Uozumi is silent about the composition comprising ammonia as the sole pH adjuster.  However, Uozumi discloses that the solution contains one base, such as NH4OH, to adjust pH of the solution (column 5, lines 31-34).  In addition, Marsh teaches that NH4OH can be an aqueous (water) solution of ammonia (NH3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use aqueous ammonia, which is a known solution for NH4OH as taught by Marsh, to adjust the pH of the mixed solution of Uozumi, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Uozumi is silent about the number of particles larger than 100 nm contained in the etching solution.  However, Uozumi discloses that the liquid is used for manufacturing semiconductors (abstract).  In addition, Jensen discloses that the number of particles larger than 100 nm contained in liquid chemicals for manufacturing semiconductors needs to be less than 0.5 particle/mL, in order to meet the National Technology Roadmap for Semiconductors of 180nm or smaller technology generations (Table 3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use liquid with low particle counts as taught by Jensen for the etching solution of Uozumi, in order to improve semiconductor device yield as taught by Jensen (section III, page 9).
It is noted that the method recited in the instant claim is used to define product by process.  In a product by process claim, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  
Regarding claim 4, Uozumi discloses wherein the etching process is not a chemical mechanical polishing (CMP) process (column 3, lines 14-20).
	Regarding claim 6, it is noted that it is drawn to a composition claim and the limitation recited in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Regarding claim 11, Uozumi discloses a ruthenium-etching solution for carrying out an etching process on ruthenium (column 3, lines 14-20), the ruthenium-etching solution comprising: orthoperiodic acid (column 5, lines 28-29); and NH4OH as the sole pH adjuster (column 5, lines 31-34), wherein a pH is 6 or higher (claim 8), the content of orthoperiodic acid is preferably between 0.02-0.2% by mass (100-1000mM of H5IO6, column 5, lines 56-59), and the ruthenium etching solution comprises no slurry and no abrasive (H5IO6 and HN4OH mixture, column 5, lines 44).  The pH range disclosed by Uozumi encompasses the corresponding range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Uozumi is silent about the composition comprising ammonia as the sole pH adjuster.  However, Uozumi discloses that the solution contains one base, such as NH4OH to adjust pH of the solution (column 5, lines 31-34).  In addition, Marsh teaches that NH4OH can be an aqueous (water) solution of ammonia (NH3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use aqueous ammonia, which is a known solution for NH4OH as taught by Marsh, to adjust the pH of the mixed solution of Uozumi, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Uozumi is silent about the number of particles larger than 100 nm contained in the etching solution.  However, Uozumi discloses that the liquid is used for manufacturing semiconductors (abstract).  In addition, Jensen discloses that the number of particles larger than 100 nm contained in liquid chemicals for manufacturing semiconductors needs to be less than 0.5 particle/mL, in order to meet the National Technology Roadmap for Semiconductors of 180nm or smaller technology generations (Table 3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use liquid with low particle counts as disclosed by Jensen for the etching solution of Uozumi, in order to improve device yield as taught by Jensen (section III, page 9).
It is noted that the method recited in the instant claim is used to define product by process.  In a product by process claim, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  
Regarding claim 12, Uozumi discloses wherein the etching process is not a CMP process (column 3, lines 14-20).
	Regarding claim 13, it is noted that it is drawn to a composition claim and the limitation recited in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US20200347299) in view of Jensen (“National Technology Roadmap for Semiconductors”, in “Contamination-Free Manufacturing for Semiconductor and Other Products”, edited by R.P. Donovan, CRC Press, Boca Raton, year 2001, pages 7-21).
Regarding claim 17, Takahashi discloses a ruthenium-etching solution for carrying out an etching process on ruthenium (abstract and paragraph 0107), the ruthenium-etching solution comprising: orthoperiodic acid (paragraphs 0051 and 0053); ammonia as the sole pH adjuster (aqueous ammonia is a preferred pH adjuster, paragraph 0077); and at least one component selected from the group consisting of a nonionic surfactant, an anionic surfactant, a cationic surfactant, and an amphoteric surfactant (paragraphs 0096-0097), wherein a pH is 10 or lower (paragraph 0099), and the ruthenium etching solution comprises no slurry and no abrasive (paragraph 0048).  The pH range disclosed by Takahashi encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Takahashi is silent about the number of particles larger than 100 nm contained in the etching solution.  However, Takahashi discloses that the liquid is used for manufacturing semiconductors (abstract).  In addition, Jensen discloses that the number of particles larger than 100 nm contained in liquid chemicals for manufacturing semiconductors needs to be less than 0.5 particle/mL, in order to meet the National Technology Roadmap for Semiconductors of 180nm or smaller technology generations (Table 3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use liquid with low particle counts as taught by Jensen for the etching solution of Takahashi, in order to improve semiconductor device yield as taught by Jensen (section III, page 9).
It is noted that the method recited in the instant claim is used to define product by process.  In a product by process claim, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  
Regarding claim 18, Takahashi discloses a ruthenium-etching solution for carrying out an etching process on ruthenium (abstract and paragraph 0107), the ruthenium-etching solution comprising: orthoperiodic acid (paragraphs 0051 and 0053); ammonia as the sole pH adjuster (aqueous ammonia is a preferred pH adjuster, paragraph 0077); and at least one component selected from the group consisting of a nonionic surfactant, an anionic surfactant, a cationic surfactant, and an amphoteric surfactant (paragraphs 0096-0097), wherein a pH is 10 or lower (paragraph 0099), the content of orthoperiodic acid is preferably between 2-8% by mass, and the ruthenium etching solution comprises no slurry and no abrasive (paragraph 0048).  The pH range and the orthoperiodic acid concentration range disclosed by Takahashi overlaps with the corresponding ranges recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Takahashi is silent about the number of particles larger than 100 nm contained in the etching solution.  However, Takahashi discloses that the liquid is used for manufacturing semiconductors (abstract).  In addition, Jensen discloses that the number of particles larger than 100 nm contained in liquid chemicals for manufacturing semiconductors needs to be less than 0.5 particle/mL, in order to meet the National Technology Roadmap for Semiconductors of 180nm or smaller technology generations (Table 3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use liquid with low particle counts as taught by Jensen for the etching solution of Takahashi, in order to improve semiconductor device yield as taught by Jensen (section III, page 9).
It is noted that the method recited in the instant claim is used to define product by process.  In a product by process claim, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713